PER CURIAM.
Dominic Antonio Marshall appeals the district court’s judgment entered pursuant to a jury verdict finding him guilty of conspiring to distribute 50 grams or more of crack cocaine, in violation of 21 U.S.C. § 846 (2000), and distributing 50 grams or more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1) (2000). On appeal, Marshall challenges the district court’s denial of his oral motion for acquittal made pursuant to Fed.R.Crim.P. 29(a). We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.